Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 06/14/2021. 
Claims 1-20 have been amended by Applicants. 
Claims 1-20 are currently pending and have been rejected as follows.  
Response to Amendments
112(b) rejections in the previous office act are withdrawn in view of Applicant amendment. 
101 rejection is maintained with a detailed analysis and explanation below. 
Response to Arguments
Applicant’s 06/14/2021 amendment necessitated new grounds of rejection in this action.
Response to 101 arguments
 	Examiner fully considered Applicant’s arguments but respectfully disagrees finding them unpersuasive. 

Argument A. 1. (Step 2A prong one) Applicant argues at Remarks 06/14/2021 p.10 ¶3 to p.14 ¶1that the Abstract Idea Identified by the Patent Office does not Correspond to the Limitations of Amended Independent Claims 1 and 11. Applicant’s further requests at Remarks 06/14/2021 p.22 ¶1 that Examiner show how a human is supposed to perform the claimed limitation.
	
	Examiner responds, by pointing to MPEP 2106.04 A. 1. To submit that here the claims recite or at a minimum describe or set forth the abstract idea. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. Here the claims were found directed to “Certain Methods of Organizing human Activities” through “Mathematical Relationships” expressed in words. See Non-Final Act 03/12/2021 p.6 last ¶ - p.7 ¶2 reincorporated herein. 
	Applicant requested at Remarks 06/14/2021 p.22 ¶1 that Examiner show how a human is supposed to perform the claimed limitation. Yet such test would appear to correspond to the abstract grouping of “Mental Processes”. Examiner clarifies that Mental Processes” test for “Certain Methods of Organizing Human Activities”. 
	
	Remarks 06/14/2021 p.12 last ¶ - p.14 ¶1 further points to the newly amended limitations falling outside the abstract idea. 
	Examiner responds by pointing to MPEP 2106.05(a)(2) II which states that certain activity between a person and a computer may fall within the abstract grouping of “Certain Methods of Organizing Human Activity”. 
	Here, the amendment of “one or more picklists” to “two or more picklists” merely narrows or limits the abstract idea. Further, the newly amended “receiving one or more orders from…one or more users” and “dividing the one or more orders into two or more picklists” still recite, describe or set forth Fundamental Economic Practices or Principles [see MPEP 2106.04(a)(2)A] and/or Commercial interactions taking the form of “sales activities”, “business relations” etc. [see MPEP 2106.04(a)(2) II B.]. 
	The fact that Applicant has now amended independent Claims 1, 11 to require operation by a computer such as “from one or more user electronic devices of one or more users” “receiving one or more orders”, and “on a mobile electronic device of the picker” “facilitating displaying the combination picklist and the two or more picklists, as merged and swapped” does not preclude the claims from reciting, setting forth or describing the abstract idea. see MPEP 2106.04(a)(2) II B. citing “buySAFE, Inc. v. Google, Inc., 765 F.3d at 1351-52, 112 USPQ2d at 1094” where the Court similarly found the claims similarly directed to the abstract idea despite “a computer [having] operated by the provider of a safe transaction service [having] receive[d] a request for a performance guarantee for an online commercial transaction, the computer processes[ed] the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offer[ed], via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction”.
	Thus, it is believed that the claims still recite, or at a minimum still describe or set forth the abstract idea per Step 2A prong one. 
Argument B. 1. (Step 2A prong two) Applicant argues at Remarks 06/14/2021 p.15 ¶2 to p.17 ¶2 that independent Claims 1,11 as amended contain additional elements that reflect an Improvement in the functioning of a computer.
	Examiner responds that here, the argued improvement is at best an improvement in abstract idea itself, and thus far remote from an improved user interface for electronic devices that displays application summary of unlaunched applications as in “Core Wireless” [cited by MPEP 2106.05(a) I and raised by Remarks 06/14/2021 at p.16 ¶ 3-¶4] or the technological self-referential database storage of “Enfish” [cited by MPEP 2106.05(a) I and raised by Remarks 06/14/2021 at p.15 ¶3] or the generating of a security profile that identifies both hostile and potentially hostile operations to protect the user against both previously unknown viruses & obfuscated code of “Finjan” [cited by MPEP 2106.05(a) I and raised at Remarks 06/14/2021 p.15 last ¶ to p.16 ¶3].
	Indeed, in this instant case, the argued claims 1, 11, merely narrow or refine the abstract idea to merely include operation by a computer such as “from one or more user electronic devices of one or more users” “receiving one or more orders”, and “on a mobile electronic device of the picker” “facilitating displaying the combination picklist and the two or more picklists, as merged and swapped” does not preclude the claims from reciting, setting forth or describing the abstract idea. These however, represent mere forms of using tools [here “from” “electronic devices”, “on a mobile electronic device”] to apply the abstract exception. For example MPEP 2106.05(f) cites “Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone)” and “TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit)” to state that use of a computer or other machinery in its ordinary capacity for economic or other tasks e.g., to receive, store, or transmit data [here “from” “electronic device(s) of one or more users” / “on a mobile electronic device of the picker”] does not integrate the abstract idea into a practical application.  Alternatively the argued refining could be viewed from perspective of being limited to a technological environment or field of use [MPEP 2106.05(f)] in a manner similar to “buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)” requiring that the abstract idea guaranteeing performance of a transaction be performed using a computer that receives and sends information over a Also per, MPEP 2106.05(h)1, limiting the combination of collecting information [here “orders”], analyzing it [here “dividing”, “merging”, “swapping”, “combining” etc.] and displaying certain results of collection and analysis [here “facilitating displaying the combination picklist and two or more picklists, as merged and swapped”] to data related to a technological environment or field of use [here “electronic device(s)”] also does not integrate the abstract idea into a practical application. 
	Examiner reminds Applicant that an “improvement in the judicial exception itself” [here “Certain Methods of Organizing Human activities”] “is not an improvement in technology” per MPEP 2106.04(d)(1). Similarly, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry" further corroborated by “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02,2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” (here cost optimizing picklists), those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving already abstract grouping of “Certain Methods Of Organizing Human Activity] “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP”, “no matter how much of [such] an advance in the field the claims [would] recite, the advance [would still] lie entirely in the realm of abstract ideas [here “Certain methods of organizing human activity”] with no plausibly alleged innovation in non-abstract application realm. This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015”, again undelaying the difference between improvement to an entrepreneurial goal objective (here cost optimizing picklists), versus improvement to actual technology, further supported by MPEP 2106.04, and prior guidance at 2019 PEG Advanced Module Slide 20, USPTO Memorandum-Recent Subject Matter Eligibility Decisions McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC, November 2, 2016
Argument B.2 (Step 2A prong two). Applicant argues at Remarks 06/14/2021 p.17 ¶3 to p.20 ¶3 that amended independent Claims 1, 11 contain additional elements that reflect an improvement to other technology or technical field.
	
	Examiner resubmits that here, the argued improvement is at best an improvement in the abstract idea itself, as argued by Applicant at Remarks 06/14/2021 p.19 ¶4 as an automation of picklist creation. Examiner thus reincorporates same findings above.
	Examiner further points to MPEP 2106.05(a), which in addition to MPEP 2106.05(f),
corroborates that mere automation of an abstract concept does not necessarily integrate it into a practical application. Such “automation” can also be viewed from the prism of narrowing abstract idea to a field of use or technological environment which also does not integrate it into a practical application. MPEP 2106.05(h). Also the same MPEP 2106.05(h)2 states that limiting the combination of collecting information, analyzing it, and displaying certain results of collection and analysis to data related to a technological environment or field of use [from “electronic devices”, “on mobile electronic device” at independent Claims 1, 11] also does not integrate the abstract idea into a practical application. 
	Hence, the argued improvement is at best an argument for improving in the abstract idea itself, which is far removed from the automatic lip synchronization and facial expression animation of “McRO” [cited by MPEP 2106.05(a) II and raised by Applicant at Remarks 06/14/2021 p.18 ¶1, p.19 ¶2] or the configuration of inertial sensors and use of raw data from the sensors of “Thales” [cited by MPEP 2106.05(a) II, raised by Applicant Remarks 06/14/2021 p.18 ¶3], or thermocoupling of rubber molding press of “Diehr” [cited by MPEP 2106.05(a) II & raised by Applicant at Remarks 06/14/2021 p.18 ¶2, p.19 ¶2]
          Indeed, MPEP 2106.05(a) cites “Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)” to clearly state that the judicial exception alone cannot provide the improvement, and thus does not integrate the abstract idea into a practical application. 




Argument B. 3 (Step 2A prong two) Applicant argues at Remarks 06/14/2021 p.21 ¶1 to p.22 ¶1 that amended Independent Claims 1, 11 contain additional elements that transform and/or reduce a particular article to a different state or thing.
	Examiner points to MPEP 2106.05 (c) which states that the article transformation test as raised by Applicant at Remarks 06/14/2021 p. 21, is merely a clue but not a stand-alone test for eligibility. Further MPEP 2106.05(c) instructs Examiners to evaluate other considerations such as the mere instructions to apply an exception [MPEP 2106.05(f)], the insignificant extra-solution activity consideration [MPEP 2106.05(g)], and filed of use & technological environment consideration [MPEP 2196.05(h)].  
	Examiner abides by such guidance and, in the absence of a readily apparent transformation3, points to the MPEP 2106.05(f) and MPEP 2106.05(h) tests where Examiner found the additional devices and associated algorithms to merely apply the abstract idea and/or narrow it to a field of use or technological environment. 	
	They do not integrate the abstract idea into a practical application.

Argument B. 4 (Step 2A prong two) Amended Independent Claims 1 and 11 Contain Additional Elements that Applies and/or Uses the Judicial Exception in Some Other Meaningful Way at  Remarks 06/14/2021 p.22 ¶3 to p.23 ¶2.
	Examiner points to MPEP 2106.05(e) which states that when considering an argument directed toward other meaningful limitations MPEP2106.05(a)-(d) are pertinent. 
	Examiner again follows such guidance and points to MPEP 2106.05(f) and MPEP 2106.05(h) tests, where Examiner the additional devices and associated algorithms were found to merely apply the abstract idea and/or narrow the abstract idea to a field of use or technological environment. 	
	They do not integrate the abstract idea into a practical application.

Argument C.1 (Step 2B).  Amended Independent Claims 1 and 11 add a Specific Limitation or combination of Limitations that are not well-Understood, routine, conventional activity in the Field, as argued at Remarks 06/14/2021 p. 24 ¶3-p.25 ¶1.
- AND -
Argument C. 2 (Step 2B). The Patent Office has not met its Burden to Show that Amended Independent Claims 1 and 11 are well-Understood, routine, or conventional as argued at Remarks 06/14/2021 p. 25 ¶2 to p.27 ¶1. 
	
	Examiner submits that the well-understood, routine, and conventional activity
MPEP 2106.05(d) is merely one of several options of MPEP 2106.05 (a) through (h) in testing whether the additional elements recite significantly more. 
	Examiner tested and now similarly tests the additional elements above and still finds that they merely apply the abstract idea [MPEP 2106.05(f)] and/or narrow the abstract idea to a technological environment or field of use [MPEP 2106.05(h)].
	Examiner points again to Non-Final Act 03/12/2021 p.11 ¶1 which stated: Assuming arguendo that additional evidence would be required at Step 2B to demonstrate that the additional elements are well understood, routine and conventional, Examiner would point to Applicant’s own Original Disclosure per MPEP 2106.05(d) I. 2.:
	* Original Specification ¶ [0018] 1st sentence recites at a high level of generality: “For simplicity and clarity of illustration, the drawing figures illustrate the general manner of construction, and descriptions and details of well-known features and techniques may be omitted to avoid unnecessarily obscuring the present disclosure”. Similarly:
	* Original Specification ¶ [0036] 1st sentence recites: “Returning now to FIG. 1, although many other components of computer system 100 are not shown, such components and their interconnection are well known to those of ordinary skill in the art”,
	* Original Specification ¶ [0040] 2nd sentence recites: “In some embodiments, part or all of the hardware and/or software can be conventional”, 
	* Original Specification ¶ [0092] 2nd sentence recites: “In some embodiments, part or all of the hardware and/or software can be conventional”
	* Original Specification ¶ [0101] 2nd sentence recites: “In some embodiments, part or all of the hardware and/or software can be conventional”,
Original Specification ¶ [0113] 2nd sentence recites: “In some embodiments, part or all of the hardware and/or software can be conventional”. 
- Additionally or alternatively per -
	MPEP 2106.05(d)(II) the following computer functions are listed as well‐understood, routine, and conventional functions: 
* recording a customer’s order4 / gather statistics5 / electronic recordkeeping6  [here “from one or more user electronic devices of one or more users” “receiving one or more orders”, “selecting 1st picklist of picklist(s)”; “selecting two random picklists of the two or more picklist(s)”, “selecting a shortest picklist of the picklist(s)” at independent Claims 1, 11; “selecting the first picklist of the two or more picklists comprises” at dependent Claims 2, 12; “selecting 1st / 2nd  random picklist” at dependent Claims 4, 14; “selecting respective additional two random picklists” at dependent Claims 8, 18; “selecting the shortest picklist” dependent Claims 9, 19] followed by 
* electronically extracting data7 / sorting information8 [here “merging the first picklist with two or more picklists in a first remainder of the two or more picklists when the merging would decrease a cost of the first picklist, wherein the first remainder of the two or more picklists comprises the one or picklists excluding the first picklist”, “swapping totes of the two random picklists of the one or more picklists, as merged, when the swapping would decrease a cost of at least one picklist of the two random picklists”; “combining the shortest picklist with at least one picklist of the two or more picklists, as merged and swapped, wherein a combination picklist of the shortest picklist and the at least one picklist results in a savings of cost”; at independent Claims 1, 11; “ordering a list of two or more picklists from least cost to greatest cost” at dependent Claims 2, 12; “ordering the new list of the two or more picklists from least cost to greatest cost”; “and” “merging a new first picklist of the new list with two or more picklists in a third remainder of picklists of the two or more picklists when merging would decrease a cost of the new first picklist, wherein the third remainder of the two or more picklists comprises the two or more picklists excluding the first picklist, as merged, and the new first picklist” at dependent Claims 3, 13: performing a two-way swap” / “one-way swap” at dependent Claims 5-6, 15-16; “swapping totes of respective additional two random picklists until the swapping the totes of the respective additional two random picklists would decrease the cost of at least one respective picklist of the two random picklists” at dependent Claims 8, 18]
* arranging a hierarchy of groups, sorting information, eliminating less restrictive cost information9 [here “selecting a shortest picklist of the two or more picklists, as merged and swapped”, “picklist of the shortest picklist and the at least one picklist of the two or more picklists results in a savings of cost” at Claims 1,11, “merging a new first picklist of the new list with the two or more picklists in a third remainder of picklists of the  two or more picklists when the merging the new first picklist would decrease a cost of the new first picklist, wherein the third remainder of the two or more picklists comprises the two or more picklists excluding the first picklist, as merged, and the new first picklist” at dependent Claims 3,13 “wherein selecting shortest picklist of the two or more picklists, as merged and swapped, occurs only when all business USA.603759070.2/P5D4Attorney Docket No.: 6292US01/1761284.1235 constraints have been met for each picklist of the two or more picklists as merged and swapped”-dependent Claims 9, 19]
  * performance of repetitive calculations and arrangement  of such information into a hierarchy [here “calculating a respective cost for each picklist of the two or more picklists”; at dependent Claims 2, 12; “repeating merging the first picklist, as merged, with additional list(s) of the two or more picklists until the cost of the first picklist, as merged, is increased”; at dependent Claims 3, 13; “repeating (1) selecting respective additional two random picklists” at dependent Claims 8, 18; “repeating previously performed steps until no more reduction in cost can be achieved” at dependent Claims 10, 20].
* presenting offers [“on mobile electronic device of the picker facilitating displaying the combination picklist and the two or more picklists, as merged & swapped, to a picker”]
	
Argument D. Applicant argues at Remarks 06/14/2021 p.27 last ¶ to p.28 ¶1 that dependent Claims 2-10 and 12-20 are allowable. 
	Examiner fully considered Applicant argument, respectfully disagrees.
	Examiner clarifies that the prior Non-Final Act 03/12/2021 never acknowledged that the claims are allowable because allowability is precluded by rejections such as 
35 USC 112(a) and 35 USC 101. What Non-Final Act 03/12/2021 conceded at p.13 ¶2 - p.14 is that the claims are novel and nonobvious. However this is separate from subject matter eligibility under 35 USC 101. 
	For example Examiner redirects Applicant to MPEP 2106.05 I which states that: “The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d)”.
	
Accordingly Examiner concludes that the claims still recite, describe or set forth the abstract exception (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea  into a practical application (Step 2A prong two) or providing significantly more (Step 2B). The claims are thus believed to be ineligible.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1,11 are independent and have been amended to recite, among others:
	* receiving one or more orders from one or more user electronic devices of one or more users; 
	* dividing the one or more orders into two or more picklists; 
	* executing a greedy incremental batcher loop comprising: 
		** selecting a first picklist of two or more picklists;
		** merging the first picklist with a second picklist in a first remainder of the two or more picklists when the merging would decrease a cost of the first picklist, wherein the first remainder of the two or more picklists comprises the two or more picklists excluding the first picklist;
	* […]
		** […]
		** selecting two random picklists of the two or more 	picklists…
rendering said claims vague and indefinite:
	1. because it is unclear if “two or more picklists” subsequently recited at the first “selecting” limitation relates back to “two or more picklists” antecedently recited at “dividing” limitation. Examine recommends, as example only, that Applicant amend Claims 1,11 to recite “dividing the one or more orders into” the “two or more picklists”
	2. because it is unclear how “the first picklist” is “excluded” from “first remainder”, as recited in the “merging” limitation, when the same “merging” limitation antecedently recites that the “first picklist” is “in first remainder” [bolded emphasis added].  
	3. it is also unclear how “two random picklists” are “random[ly]” “selected” when two random picklists” as broadly recited by the expression “two or more picklists”. Examiner raises such issue by interpreting the gerund verb “selecting” to refer to the “two random picklists” at the same time as apparently implied, rather than sequential  “selecting” of each of the “two picklists” such as dependent Claims 4, 14.  
Claims 2-10, 12-20 are rejected based on rejected parent Claims 1, 11. For example
Claims 3, 13 are dependent and have been amended to recite, among others:
	* “repeating merging the first picklist, as merged, with one or more additional lists of the two or more picklists…”
 	 -> rendering said claims vague and indefinite because it is unclear how the claims would merge “additional lists of the two or more picklists…” when the claims would cover only “the two picklists…” as broadly recited by expression “two or more picklists…”
Clarifications and/or corrections are required.

---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
or at least describe or set forth the abstract idea as follows except where strikethrough: 
“…(independent Claim 1) / “ (independent Claim 11)
	* “receiving one or more orders from ; 
	* “dividing the one or more orders into two or more picklists”;
“executing a greedy incremental 
		* “selecting a first picklist of two or more picklists”; “and” 
		* “merging the first picklist with a second picklist in a first remainder of the two or more picklists when the merging would decrease a cost of the first picklist, wherein the first remainder of the two or more picklists comprises the two or more picklists excluding the first picklist”; 
	“executing a randomized tote local search loop comprising”: 
	  	 * “selecting two random picklists of the two or more picklists, as merged”;  		 * “and swapping totes of the two random picklists of the two or more picklists, as merged, when the swapping would decrease a cost of at least one picklist of the two random picklists”; 
	“executing an update min trolley loop comprising”: 
             	 * selecting a shortest picklist of the two or more picklists, as merged and swapped”; “and”
             	 * “combining the shortest picklist with at least one picklist of the two or more picklists, as merged and swapped, wherein a combination picklist of the shortest picklist and the at least one picklist of the two or more picklists results in a savings of cost”; “and” 
		* “facilitating displaying the combination picklist and the two one or more picklists, as merged and swapped, to a picker ”.
(independent Claims 1, 11)
  
	“wherein selecting the first picklist of the two or more picklists comprises”: 
          * “calculating a respective cost for each picklist of the two or more picklists”; “and”     
           * “ordering a list of the two or more picklists from least cost to greatest cost”
(dependent Claims 2, 12)
	“” (dependent Claim 3): 
	* “repeating merging the first picklist, as merged, with one or more additional lists of the two or more picklists until the cost of the first picklist, as merged, is increased”; 
	* “after the cost of the first picklist, as merged, is increased, unmerging a last merger of the first picklist”; 
	* “initializing a new list of the two or more picklists using a second remainder of the two or more picklists, wherein the second remainder of the two or more picklists comprises the two or more picklists excluding the first picklist, as merged”; 
	* “ordering the new list of the two or more picklists from least cost to greatest cost”; 
	* “and merging a new first picklist of the new list with the two or more picklists in a third remainder of picklists of the two or more picklists when the merging the new first picklist would decrease a cost of the new first picklist, wherein the third remainder of the two or more picklists comprises the two or more picklists excluding the first picklist, as merged, and the new first picklist”
(dependent Claims 3, 13)
	“” (dependent Claim 4): 
	* “randomly selecting a first random picklist of the two random picklists”; “and” 	* “randomly selecting a second random picklist of the two random picklists, wherein”: 
		* “a first randomness of a first selection of the first random picklist is weighted towards selecting a most expensive picklist of the two or more picklists, as merged”; “and” 
		* “a second randomness of a second selection of the second random picklist is not weighted”                          (dependent Claims 4, 14)
	* “wherein swapping the totes of the two random picklists comprises: performing a two-way swap”                                  (dependent Claims 5, 15)
	* “wherein swapping the totes of the two random picklists comprises: performing a one-way swap”                                   (dependent Claims 6, 16)
	* “wherein the shortest picklist of the one or more picklists comprises a last picklist leftover after performing a one-way swap when swapping the totes of the two random picklists of the two or more picklists”
(dependent Claims 7, 17)
	“ (dependent Claim 8): 
	* “when the swapping would not decrease the cost of the at least one picklist of the two random picklists, repeating (1) selecting respective additional two random picklists and (2) swapping totes of the respective additional two random picklists until the swapping the totes of the respective additional two random picklists would decrease a cost of at least one respective picklist of the respective additional two random picklists”
(dependent Claims 8, 18)

	* “wherein selecting the shortest picklist of the two or more picklists, as merged and swapped, occurs only when all business constraints have been met for each picklist of the two or more picklists, as merged and swapped”
       (dependent Claims 9, 19)
	 “        (dependent Claim 10): 
	* “before facilitating displaying the combination picklist and the two or more picklists, as merged and swapped, repeating previously performed steps until no more reduction in cost can be achieved for the combination picklist”  (dependent Claims 10, 20)

---------------------------------------------------------------------------------------------------------------------
	Examiner points to MPEP 2106.04(a) last ¶: “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings…”. 
	Here the claims recite fundamental economic practices, commercial interactions /managing interactions following instructions and rules of the abstract “Certain Methods of Organizing Human Activities” grouping [MPEP 2106.04 (a)II] implementable through “Mathematical Relationships” expressed in words [MPEP 2106.04(a)(2) I].    
        Examiner first points to MPEP 2106.04(a)(2) II A to submit that the term fundamental is not used in the sense of necessarily being old or well-known because, for example, a new method of price optimization was found to be a fundamental economic concept10.
	Here, such abstract management of fundamental economic practices, commercial interactions following instructions and rules of abstract “Certain Methods of Organizing Human Activities” grouping [MPEP 2106.04 (a)(2) II] is implemented through “Mathematical Relationships” expressed in words [MPEP 2106.04 (a)(2) I] such as: executing greedy incremental” “loop”, “executing a randomized tote local search loop”, “executing an update min trolley loop” at independent Claims 1,11. For example such algorithmic loops implement the management of the respective economic practices and commercial interactions as: “selecting 1st picklist”; “merging 1st picklist with a 2nd picklist  
in 1st remainder of the two or more picklists when merging would decrease a cost of 1st picklist, wherein 1st remainder of the two or more picklists comprises the two or more picklists excluding 1st picklist”; “selecting two random picklists of the two or more picklists, as merged”; “and” “swapping totes of two random picklists of the two or more picklists, as merged, when swapping would decrease a cost of at least one picklist of two random picklists”; “selecting a shortest picklist of the two or more picklists, as merged and swapped”; “and” “combining shortest picklist with at least one picklist of the two or more picklists, as merged and swapped, wherein a combination picklist of shortest picklist and at least one picklist of the two or more picklists results in savings of cost”; “and” “facilitating displaying combination picklist and the two or more picklists, as merged and swapped, to a picker” at independent Claims 1, 11.
	Other evidence of abstract use “Mathematical Relationships” expressed in words to implement the abstract “Certain Methods of Organizing Human Activities” is found at  dependent Claims 2, 12 as “calculating respective cost for each picklist of the two or more picklists” and at dependent Claims 4, 14 as “randomly selecting 1st and 2nd random picklist of the two random picklists”; “1st randomness of 1st selection of 1st random picklist is weighted towards selecting most expensive picklist of the two or more picklists, as merged”; “and” “ 2nd randomness of a 2nd selection of 2nd random picklist is not weighted”.
	Moreover, such fundamental economic practice and management of commercial interactions are further narrowed at dependent Claims 5-6, 15-16 as “wherein swapping totes of the two random picklists comprises: performing two-way swap” / “one-way swap” and at dependent Claims 7, 17 as “wherein the shortest picklist of the two or more picklists comprises a last picklist leftover after performing a one-way swap when swapping the totes of the two random picklists of the two or more picklists” then further constrained at dependent Claims 8, 18 as “when the swapping would not decrease the cost of the at least one picklist of the two random picklists, repeating (1) selecting respective additional two random picklists and (2) swapping totes of the respective additional two random picklists until the swapping the totes of the respective additional two random picklists would decrease a cost of at least one respective picklist of the respective additional 
two random picklists” and at dependent Claims 9, 19 as “wherein selecting the shortest picklist of the two or more picklists, as merged and swapped, occurs only when all business constraints have been met for each picklist of the two or more picklists, as merged and swapped”.
	
	Finally the abstract steps are repeated or narrowed at dependent Claims 10, 20 as “before facilitating displaying the combination picklist and the two or more picklists, as merged and swapped, repeating previously performed steps until no more reduction in cost can be achieved for the combination picklist” and at dependent Claims 3, 13 as “repeating merging the first picklist, as merged, with additional list(s) of the two or more  picklists until the cost of the first picklist, as merged, is increased”; “after the cost of the first picklist, as merged, is increased, unmerging a last merger of the first picklist”; “initializing a new list of the two or more picklists using a second remainder of the two or more picklists, wherein the second remainder of the two or more picklists comprises the two or more picklists excluding the first picklist, as merged”; “ordering the new list of the two or more picklists from least cost to greatest cost”; “and” “merging a new first picklist of the new list with the two or more picklists in a third remainder of picklists of the picklist(s) when merging would decrease a cost of new first picklist, wherein the 3rd remainder of the two or more picklists comprises the two or more picklists excluding the first picklist, as merged, and the new first picklist”.
 	
	However, such repetitions, limiting or narrowing of the abstract idea does not render the claims any less abstract. For example MPEP 2106.04 I cites Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 to state that claims directed to "narrow laws that may have limited applications" [were still] held ineligible. Similarly MPEP 2106.04 I cited “Flook, 437 U.S. at 589-90, 198 USPQ at 197” for a similar finding. A similar rationale is listed by MPEP 2106.04(a)(2)III. citing “Versata” to state that claims that determine  a price [here “cost”], using organizational and product group hierarchies [here “first”, “random”, “shortest”  “picklists” and “swap[ed] totes”]. 


	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [initially strikethrough above] are/is found, per MPEP 2106.05(f)(2), to merely apply the above abstract idea. Indeed, per MPEP 2106.05(f)(2) applying a business method [revealed here at independent Claims 1, 11 as “picklist combination” for “shortest picklist” “results in savings of cost for cost savings”] through mathematical algorithm [here “executing a greedy incremental” “loop“, “executing a randomized tote local search loop”, “executing an update min trolley loop” at independent Claims 1, 11] on a general purpose computer [here “computing instructions are further configured to run on the one or more processors and perform” at independent Claims 1,11, dependent Claims  3,8,10] does not integrate the abstract idea into a practical application. 
	Another example of applying abstract idea is use of computer to store data11 [here “non-transitory computer-readable storage devices storing computing instructions” at independent Claim 1 and similarly phrased at independent Claim 11] transmit / receive data [here “from” “electronic device(s) of one or more users” / “on a mobile electronic device of the picker”] and performing other economic tasks [here identified above] as well as monitoring audit log data that is executed on a general-purpose computer12 [akin here to “executing an update min trolley loop comprising: selecting a shortest picklist of the two or more picklists, as merged and swapped”; “and” “combining the shortest picklist with at least one picklist of the two or more picklists, as merged and swapped, wherein a combination picklist of the shortest picklist and the at least one picklist results in a savings of cost”; “and” “facilitating displaying the combination picklist and the two or more picklists, as merged and swapped, to a picker” at independent Claims 1, 11].
	The same “apply it” rationale pertains to requiring use of software [here “computing instructions”] to tailor [here “select”, “merge” “swap”] information [here “picklists”, “totes”] and provide it to user on a generic computer13 [here “facilitating displaying combination picklist and picklist(s) as merged and swapped to a picker” at independent Claims 1,11].
monitoring audit log data relates to transactions or activities that are executed in a computer environment [akin here to “executing an update min trolley loop comprising: selecting a shortest picklist of the picklist(s), as merged and swapped”; “and” “combining the shortest picklist with at least one picklist of the picklist(s), as merged and swapped, wherein a combination picklist of the shortest picklist and the at least one picklist results in a savings of cost”; “and” “facilitating displaying the combination picklist and the picklist(s), as merged and swapped, to a picker” at independent Claims 1, 11].
	 Another example is presented by MPEP 2106.05(h)14 as limiting the combination of collecting information [here “selecting 1st picklist of two or more picklists”; “selecting two random picklists of the two or more picklists”, “selecting a shortest picklist of the two or more picklists” at independent Claims 1, 11], analyzing [manipulating]  it [here “merging 1st picklist”, swapping totes of two random picklists of the two or more picklists”; “combining shortest picklist with at least one picklist of the picklist(s), as merged and swapped” at independent Claims 1, 11], and displaying certain results of collection & analysis [here “facilitating displaying combination picklist and the two or more picklists, as merged and swapped, to a picker” at independent Claims 1, 11] to a particular technological environment15 [here “computing instructions configured to run on the processor(s)” including “executing”: “greedy incremental batcher loop”, “randomized tote local search loop”, “update min trolley loop” at independent Claims 1,11]. 
	Dependent Claims 2-10, 12-20 further narrow the above combination of collecting information, analyzing information and displaying certain results of the collection and analysis, by random selection, swapping, repetitions etc. 
 	Accordingly, there is a preponderance of evidence that no additional, computer-based elements integrate the abstract idea into a practical application. 




	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements [as initially strikethrough above] merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f),(h), as options for evidence. Also assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would also point to MPEP 2106.05(d). Here per MPEP 2106.05I.2
	* Original Specification ¶ [0018] 1st sentence recites at a high level of generality: “For simplicity and clarity of illustration, the drawing figures illustrate the general manner of construction, and descriptions and details of well-known features and techniques may be omitted to avoid unnecessarily obscuring the present disclosure”. Similarly:
	* Original Specification ¶ [0036] 1st sentence recites: “Returning now to FIG. 1, although many other components of computer system 100 are not shown, such components and their interconnection are well known to those of ordinary skill in the art”,
	* Original Specification ¶ [0040] 2nd sentence recites: “In some embodiments, part or all of the hardware and/or software can be conventional”, 
	* Original Specification ¶ [0092] 2nd sentence recites: “In some embodiments, part or all of the hardware and/or software can be conventional”
	* Original Specification ¶ [0101] 2nd sentence recites: “In some embodiments, part or all of the hardware and/or software can be conventional”,
	* Original Specification ¶ [0113] 2nd sentence recites: “In some embodiments, part or all of the hardware and/or software can be conventional”. 
	Conventionality of the loop execution is further corroborated by at least the following publications: 
	* US 6484161 B1 column 20 lines 1-11:conventional commands to include… loop Statements….
	* US 9773097 B2 column 13 lines 45-54: A plurality of objective functions for selection as predefined under Yokogawa proprietary:…3) a plurality of configuration parameters for application n generic algorithm and NM simplex methods to realize the
satisfied performance in terms of accurate optimal search and practical computation loading. For example as disclosed at Claims 21, 22 of US 9773097 B2 the randomly distributing the solutions, the loop search and the local search are performed using one or more processors;
	* US 20170372226 A1 ¶ [0058] 6th sentence: a generic implementation of Batcher's sort for shuffling the data as well as re-ordering input instances
	* US 7046685 B1 column 17 line 66 disclosing a conventional batcher sorter
- Additionally or alternatively per -
	MPEP 2106.05(d)(II) the following computer functions are listed as well‐understood, routine, and conventional functions:
	* recording a customer’s order16 / gather statistics17 / electronic recordkeeping18  [here “from one or more user electronic devices of one or more users” “receiving one or more orders”, “selecting 1st picklist of picklist(s)”; “selecting two random picklists of the two or more picklist(s)”, “selecting a shortest picklist of the picklist(s)” at independent Claims 1, 11; “selecting the first picklist of the two or more picklists comprises” at dependent Claims 2, 12; “selecting 1st / 2nd  random picklist” at dependent Claims 4, 14; “selecting respective additional two random picklists” at dependent Claims 8, 18; “selecting the shortest picklist” dependent Claims 9, 19] followed by 
* electronically extracting data19 / sorting information20 [here “merging the first picklist with two or more picklists in a first remainder of the two or more picklists when the merging would decrease a cost of the first picklist, wherein the first remainder of the two or more picklists comprises the one or picklists excluding the first picklist”, “swapping totes of the two random picklists of the one or more picklists, as merged, when the swapping would decrease a cost of at least one picklist of the two random picklists”; “combining the shortest picklist with at least one picklist of the two or more picklists, as merged and swapped, wherein a combination picklist of the shortest picklist and the at least one picklist results in a savings of cost”; at independent Claims 1, 11; “ordering a list of two or more picklists from least cost to greatest cost” at dependent Claims 2, 12; “ordering the new list of the two or more picklists from least cost to greatest cost”; “and” “merging a new first picklist of the new list with two or more picklists in a third remainder of picklists of the two or more picklists when merging would decrease a cost of the new first picklist, wherein the third remainder of the two or more picklists comprises the two or more picklists excluding the first picklist, as merged, and the new first picklist” at dependent Claims 3, 13: performing a two-way swap” / “one-way swap” at dependent Claims 5-6, 15-16; “swapping totes of respective additional two random picklists until the swapping the totes of the respective additional two random picklists would decrease the cost of at least one respective picklist of the two random picklists” at dependent Claims 8, 18]
* arranging a hierarchy of groups, sorting information, eliminating less restrictive cost information21 [here “selecting a shortest picklist of the two or more picklists, as merged and swapped”, “picklist of the shortest picklist and the at least one picklist of the two or more picklists results in a savings of cost” at Claims 1,11, “merging a new first picklist of the new list with the two or more picklists in a third remainder of picklists of the  two or more picklists when the merging the new first picklist would decrease a cost of the new first picklist, wherein the third remainder of the two or more picklists comprises the two or more picklists excluding the first picklist, as merged, and the new first picklist” at dependent Claims 3,13 “wherein selecting shortest picklist of the two or more picklists, as merged and swapped, occurs only when all business USA.603759070.2/P5D4Attorney Docket No.: 6292US01/1761284.1235 constraints have been met for each picklist of the two or more picklists as merged and swapped”-dependent Claims 9, 19]
  * performance of repetitive calculations and arrangement  of such information into a hierarchy [here “calculating a respective cost for each picklist of the two or more picklists”; at dependent Claims 2, 12; “repeating merging the first picklist, as merged, with additional list(s) of the two or more picklists until the cost of the first picklist, as merged, is increased”; at dependent Claims 3, 13; “repeating (1) selecting respective additional two random picklists” at dependent Claims 8, 18; “repeating previously performed steps until no more reduction in cost can be achieved” at dependent Claims 10, 20].
	* presenting offers [“on mobile electronic device of the picker facilitating displaying the combination picklist and the two or more picklists, as merged & swapped, to a picker”]
- In conclusion - 
Claims 1-20 although directed to statutory categories (“system” or machine, “method” or process) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional,  computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the Claims 1-20 are not patent eligible. 
---------------------------------------------------------------------------------------------------------------------
Examining Claims with respect to prior art
- All grounds of prior art rejection(s) has been or have been overcome.  
Claims 1-20 have overcome the prior art, with the following being the Examiner’s statement of reasons for overcoming the prior art: The closest prior art are:
	* GB 2524952 A teaching Method of electronically optimizing packing of items in container, involves outputting list of items to be packed into container if all stacks are packed in container, and packing items into container in accordance with list
	* US 10740862 B1 teaching Systems and methods for efficient box packing and 
Visualization with emphasis on Figs. 4-8 and associated text
	* US 20180374046 A1 teaching Systems and methods for packing optimization and visulization with emphasis on Figs. 5-10 and associated text 
	* F Mao et al Small Boxes Big Data A Deep Learning Approach to Optimize Variable Sized Bin Packing, in 2017 IEEE BigDataService pp 80-89
		Said references, provide several attempts to disclose the optimization of items 
within boxes, containers etc.  However, said references, fail to teach either alone, or together, with adequate rationales: “execut[ion]” of three algorithmic “loops” namely:
 		I. “executing a greedy incremental batcher loop comprising: selecting a first picklist of two or more picklists; and merging the first picklist with a second picklist in a first remainder of the two or more picklists when the merging would decrease a cost of the first picklist, wherein the first remainder of the two or more picklists comprises the two or picklists excluding the first picklist”; 
		II. “executing a randomized tote local search loop comprising: selecting two random picklists of the two or more picklists, as merged; and swapping totes of the two random picklists of the two or more picklists, as merged, when the swapping would decrease a cost of at least one picklist of the two random picklists”; 
		III. “executing an update min trolley loop comprising: selecting a shortest picklist of the two or more picklists, as merged and swapped; and combining the shortest picklist with at least one picklist of the two or more picklists, as merged and swapped, wherein a combination picklist of the shortest picklist and the at least one picklist of the two or more picklists results in a savings of cost”;
	        -> as recited in each of independent Claims 1, 11. Claims 2-10, 12-20 are dependent and overcome the prior art based on rejected parent independent Claims 1, 11. 
	To be clear the novelty (35 USC 102) and non-obviousness (35 USC 103) as reasoned above still pertains to features that are mostly abstract that do not render the claims patent eligible (35 USC 101). Simply said the novel and non-obviousness rationale above do not save the claims from patent ineligibility. 
---------------------------------------------------------------------------------------------------------------------
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* US 8688598 B1 teaching System and method for visual verification of order processing
	* US 20190197195 A1 teaching Container loading/unloading time estimation
	* US 10943356 B2 teaching Method and system for fill level determination
	* US 6876958 B1 teaching Method and system of optimized sequencing and 
configuring of items for packing in a bounded region with emphasis on Fig.7 and associated text
	* US 20190340561 A1 teaching Cross-load intermixing during order fulfilment with emphasis on the greedy alghoithm of ¶ [0033] 
	* Mao et al, Small boxes big data- deep learning approach to optimize variable sized bin packing, IEEE 3rd Conf BigDataService, pp80-89, Apr6, 2017 with emphasis on Algorithm 1 at p.82 second column.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 3624
	August 9th, 2021 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        2 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        3  manipulation of basic mathematical constructs [here “greedy incremental batcher loop”, “randomized local search loop”, “min trolley loop”] the paradigmatic abstract idea, has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994))
        4 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        5 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        6 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014), Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        7 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)
        8 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)
        9 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
        
        
        10 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015)
        11 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        12 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        13 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        14 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        15 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        16 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        17 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        18 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014), Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        19 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)
        20 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)
        21 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).